        Case 6:20-cv-01180-TC-JPO Document 36 Filed 01/13/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


KANSAS MOTORCYCLE WORKS USA,
LLC,

                               Plaintiff,

v.                                                     Case No. 20-1180-TC

HAL D. MCCLOUD, et al.,

                               Defendants.


                                             ORDER

        This case comes before the court on the unopposed motion of defendants Bryant

Evans, Casey Schrag, and Board of County Commissioners of Rice County, Kansas, to

stay all further proceedings pending a ruling on the motions to dismiss filed in this case

(ECF No. 35).1 The motion is granted.

        The motions to dismiss assert the defense of qualified immunity. The court may

stay an action when a dispositive motion raises issues as to a defendant’s immunity from




        1
        One motion to dismiss is pending as ECF No. 32, and the instant motion indicates
a second motion to dismiss will be filed today.

                                              1

O:\ORDERS\20-1180-TC-35.DOCX
        Case 6:20-cv-01180-TC-JPO Document 36 Filed 01/13/21 Page 2 of 3




suit.2 The decision whether to stay discovery rests in the sound discretion of the district

court.3 As a practical matter, this calls for a case-by-case determination.

         The court has reviewed the record, the instant motion, and the pending dispositive

motion. The court concludes that a brief stay of all pretrial proceedingsCincluding

discovery and the scheduling of deadlinesCis warranted until the court resolves

defendants’ dispositive motions. Defendants are generally entitled to have questions of

immunity resolved before being required to engage in discovery and other pretrial

proceedings.4 “One of the purposes of immunity, absolute or qualified, is to spare a

defendant not only unwarranted liability, but unwarranted demands customarily imposed

upon those defending a long drawn out lawsuit.”5 The Supreme Court has made it clear

that until the threshold question of immunity is resolved, discovery should not be allowed.6




        2
        Siegert v. Gilley, 500 U.S. 226, 232B33 (1991) (“‘Until this threshold immunity
question is resolved, discovery should not be allowed.’” (quoting Harlow v. Fitzgerald,
457 U.S. 800, 818 (1982) (emphasis in original)).
        3
            Clinton v. Jones, 520 U.S. 681, 706 (1997).
        4
            Siegert, 500 U.S. at 232B33.
        5
        Id. at 232; see also Gallegos v. City and Cnty. of Denver, 984 F.2d 358, 361 (10th
Cir. 1993) (“A successful claim of qualified immunity allows a public official to avoid the
burdens of discovery and litigation, as well as liability.” (citing Harlow, 457 U.S. at
817B18)).
        6
       Siegert, 500 U.S. at 233 (“The entitlement is an immunity from suit rather than a
mere defense to liability. . . .” (quoting Mitchell v. Forsyth, 472 U.S. 511, 526 (1985)
(emphasis in original)).

                                              2

O:\ORDERS\20-1180-TC-35.DOCX
        Case 6:20-cv-01180-TC-JPO Document 36 Filed 01/13/21 Page 3 of 3




In addition, the court finds that a ruling on the dispositive motions could narrow this case,

making discovery at this point wasteful and burdensome.

        In consideration of the foregoing, and upon good cause shown,

        IT IS HEREBY ORDERED:

        1)      The unopposed motion to stay is granted.

        2)      All pretrial proceedings in this case, including discovery and initial

disclosures, are stayed until further order of the court.

        3)      The telephone scheduling conference set for January 21, 2021, is cancelled.

The January 13, 2021 deadline for the parties to submit a report of planning conference

pursuant to Fed. R. Civ. P. 26(f) is vacated.

        4)      Within 14 days of the ruling on the motions to dismiss, counsel for any party

remaining in the case shall confer and submit a Rule 26(f) planning meeting report to the

undersigned’s chambers.

        Dated January 13, 2021, at Kansas City, Kansas.


                                                             s/ James P. O=Hara
                                                            James P. O'Hara
                                                            U.S. Magistrate Judge




                                             3

O:\ORDERS\20-1180-TC-35.DOCX
